                                                           Entered on Docket
                                                           October 03, 2019
                                                           EDWARD J. EMMONS, CLERK
                                                           U.S. BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF CALIFORNIA


 1   LILIAN G. TSANG (#260460)
     STAFF COUNSEL FOR                               Signed and Filed: October 3, 2019
 2   DAVID BURCHARD,
     STANDING CHAPTER 13 TRUSTEE
 3   P.O. BOX 8059
     FOSTER CITY, CA 94404                            ________________________________________
 4   Tel: (650) 345 – 7801 X 116                      DENNIS MONTALI
     Fax: (650) 345 – 1514                            U.S. Bankruptcy Judge
 5

 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       SANTA ROSA DIVISION
11   In re                                             )       Case No.: 19-10596 DM
                                                       )
12                                                     )
                                                       )       ORDER GRANTING TRUSTEE’S
13   CHEPES, JOSEPH SCOTT                              )
                                                       )       MOTION TO DISMISS WITH TWO
14                                                     )
                                                       )       YEAR BAR TO FUTURE FILINGS AND
15                                Debtor.              )
                                                       )       ASSESSING SANCTIONS
16                                                     )
                                                       )
17
             Upon consideration of the Trustee’s Motion to Dismiss with a Bar to Future Filing for a
18
     Minimum of Two Years and Assessing Sanctions, appearances having been noted on the record
19
     at the hearing on October 1, 2019, and good cause appearing; it is ORDERED that:
20
             1) This case is DISMISSED with prejudice such that the debtor is barred from filing a
21
     bankruptcy petition without prior leave of court for a period of two (2) years from the date of
22
     entry of this ORDER; and
23
             2) In the event that the debtor files a petition in violation of the above, the case may be
24
     dismissed without further hearing, and the debtor is hereby assessed sanctions by the Court in the
25
     amount of $5,000.00, which shall be due and payable to the Court by cashier’s check or money
26
     order within ten days of the filing of the petition.
27
             The court reserves jurisdiction to enforce this Order.
28
                                            *** End of Order ***

                                                           1

     Case: 19-10596       Doc# 25      Filed: 10/03/19          Entered: 10/03/19 11:31:28    Page 1 of 2
 1                                COURT SERVICE LIST
 2
     Joseph Scott Chepes
 3   252 Colgan Ave.,
     Santa Rosa, CA 95404
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              2

     Case: 19-10596   Doc# 25   Filed: 10/03/19   Entered: 10/03/19 11:31:28   Page 2 of 2
